Citation Nr: 0926013	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  07-09 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Propriety of a reduction from 100 percent to 30 percent for 
status post open reduction internal fixation (ORIF), right 
femur fracture with residuals of leg length discrepancy, 
trochantric bursitis, iliotibial band syndrome and surgical 
scars (right femur disability). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1990 to 
December 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which decreased the Veteran's 
evaluation for his right femur disability from 100 percent to 
30 percent, effective January 1, 2007.  

The Veteran was originally granted service connection for a 
right femur disability in a June 2003 rating decision, with a 
pre-stabilization evaluation of 100 percent pursuant to 38 
C.F.R. § 4.28, effective December 22, 2002.  Following a 
February 2005 rating decision which proposed to decrease the 
Veteran's 100 percent evaluation, a May 2005 rating decision 
reduced the Veteran's evaluation for his right femur 
disability to 30 percent, effective August 1, 2005.  An 
October 2005 rating decision vacated the May 2005 rating 
decision, and reestablished the 100 percent evaluation for 
the Veteran's right femur disability, effective August 1, 
2005.  Following a June 2006 rating decision, which proposed 
to again decrease the Veteran's 100 percent evaluation, an 
October 2006 rating decision reduced the Veteran's evaluation 
for his right femur disability to 30 percent disabling, 
effective January 1, 2007.  The Veteran filed a timely notice 
of disagreement (NOD) to the October 2006 rating decision and 
substantive appeal to the Board following the February 2007 
statement of the case (SOC).  Thus, the only issue before the 
Board is the propriety of a reduction from 100 percent to 30 
percent for a right femur disability.  See 38 C.F.R. § 
20.202.  








FINDINGS OF FACT

1.  A 100 percent evaluation for a right femur disability was 
continuously in effect from December 22, 2002 to January 1, 
2007-a period of less than five years.  

2.  The RO's October 2006 rating decision, which reduced the 
Veteran's rating for a right femur disability, complied with 
the procedural requirements and afforded the Veteran all 
required due process.  

3.  The evidence of record at the time of the October 2006 
rating decision reflects improvement in the Veteran's 
symptoms of a right femur disability, and that the right 
femur disability is not manifested by ankylosis, flail joint, 
a compensable degree of limitation of motion, false joint, or 
impairment with nonunion with or without loose motion.


CONCLUSION OF LAW

The RO's October 2006 rating decision, which reduced the 
evaluation assigned the Veteran's right femur disability from 
100 percent to 30 percent, was proper and restoration of the 
100 percent evaluation is not warranted.  38 U.S.C.A. § § 
1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.105, 4.1, 4.2, 4.28, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5250-5255.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.
The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The issue is an appeal to a proposed reduction.  As explained 
below, the RO followed the notice and procedural requirements 
described in the regulations concerning proposed reductions.  
Pre-adjudication notice was provided in a letter accompanying 
the June 2006 proposal to reduce, and post adjudication 
notice was provided in an October 2006 notification letter 
that accompanied the October 2006 rating decision 
effectuating the reduction.  

Although the February 2007 statement of the case (SOC) 
misidentified the issue as one of an increased evaluation, 
the regulations concerning pre-stabilization ratings and 
their continuance for a 12 month period following discharge 
from service was provided, in addition to those governing 
VA's notice and assistance duties, as well as an explanation 
of the reason for the denial of the claim.  Moreover, the 
record shows that the appellant was represented by a 
Veteran's Service Organization representative throughout the 
adjudication of the claim.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his claim, and as such, that he 
had a meaningful opportunity to participate in the 
adjudication of his claim such that the essential fairness of 
the adjudication was not affected.  Therefore, although the 
appellant received inadequate pre-adjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Furthermore, the RO provided the appellant with post 
adjudication notice by letters dated in February 2007 and May 
2008.  The claim was subsequently readjudicated in a 
September 2008 supplemental statement of the case (SSOC).  
The notifications substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence, 
and; Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
indicating that to substantiate an increased-rating claim, 
the evidence must demonstrate "a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life," that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant diagnostic code based on 
"the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life," 
and that the notice must also provide examples of the types 
of medical and lay evidence that may be obtained or 
submitted.  Additionally the May 2008 notice specified the 
current diagnostic code the Veteran's right femur disability 
is rated under and the criteria for a higher rating under 
this code.  See Sanders, 487 F.3d at 881.  

VA obtained service treatment records (STRs) in developing 
his original claim for service connection.  The RO afforded 
the Veteran physical examinations as to the severity of his 
disability.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.






Analysis

In a June 2003 rating decision the Veteran was originally 
granted service connection for a right femur disability with 
a pre-stabilization evaluation of 100 percent, effective 
December 22, 2002, the day following his discharge from 
active service, under 38 C.F.R. § 4.28.  Following a June 
2006 rating decision and June 2006 notification to the 
Veteran, which proposed to decrease the Veteran's 100 percent 
evaluation, an October 2006 rating decision effectuated the 
proposed reduction from 100 percent to 30 percent disabling, 
effective January 1, 2007.  The Veteran contends that he is 
entitled to a restoration of his 100 percent rating for his 
right femur disability.  

Following the June 2006 notification to the Veteran, he 
responded with medical evidence indicating that the proposed 
reduction should not take place.  

The provisions of 38 C.F.R. § 3.105(e) allows for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First there must be a rating 
action proposing the reduction and giving the Veteran 60 days 
to submit additional evidence and request a predetermination 
hearing.  If a hearing is not requested, and reduction is 
considered to be still warranted, a rating action will be 
taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i) 
(2).  The effective date of the reduction will be the last 
day of the month in which a 60-day period from the date of 
notice to the Veteran of the final action expires.  38 C.F.R. 
§ 3.105(e), (i) (2) (i).

As the procedural requirements of 38 C.F.R. § 3.105(e) were 
followed, the question is whether the reduction was proper.  

For reductions in rating to be properly accomplished, 
specific requirements must be met.  See 38 C.F.R. § 3.344; 
see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In 
this case, the 100 percent evaluation assigned the service-
connected right femur disability was in effect from December 
2002 to January 2007-a period of less than five years.  

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344.  That section provides that rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Thus, a 
single re-examination disclosing improvement in the 
disability is sufficient to warrant reduction in a rating.  
See 38 C.F.R. § 3.344(c).  

VA regulations provide for pre-stabilization benefits under 
38 C.F.R. § 4.28.  Under 38 C.F.R. § 4.28 an unstabilized 
condition with severe disability such that substantially 
gainful employment is not feasible or advisable warrants a 
100 percent rating, and an unhealed or incompletely healed 
wounds or injuries such that there is a material impairment 
of employability likely warrants a 50 percent rating.  

The hip and thigh can be rated under Diagnostic Codes 5250-
5255.  38 C.F.R. § 4.71a.  Assigning multiple ratings for the 
Veteran's right femur disability based on the same symptoms 
or manifestations would constitute prohibited pyramiding.  38 
C.F.R. § 4.14.  However, if a Veteran has separate and 
distinct manifestations attributable to the same injury, they 
should be compensated under different diagnostic codes.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59 (2008); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Veteran's 100 percent rating was reduced to 30 percent 
based on a December 2005 VA examination.  The examination 
report notes that the Veteran is currently working as a 
contractor for the U.S. Navy on publications.  The Veteran 
reported pain of 6 out of 10 in his thigh, instability, 
giving way, and locking, but no abnormal motion.  A physical 
examination revealed no visible or objective evidence of 
deformity, angulation, soft motion, shortening, or intra-
articular involvement.  The right leg length is 90.5 
centimeters and the left leg is 92 centimeters, so in fact 
there is a loss of length.  There is no apparent tenderness, 
drainage, edema, painful motion, weakness, redness, or heart 
related to the femur.  The gait is clearly altered and is a 
form of an active, but very clear limp.  There is no 
ankylosis or constitutional symptoms of bone disease.  A 
diagnosis of fracture of the femur status post multiple 
surgical procedures with shortening and chronic pain with a 
moderate degree of functional impairment was given.  The 
Veteran reported that his right hip has pain of 8 out of 10, 
and is weak, stiff, and swells, but does not get hot or red 
and is not unstable.  A physical examination of the right hip 
revealed that there is no painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, or abnormal 
movement.  The right hip had flexion of 0 to 80 degrees, 
abduction of 0 to 30 degrees, adduction of 0 to 25 degrees, 
extension of 0 to 15 degrees, external rotation of 0 to 35 
degrees, and internal rotation of 0 to 15 degrees.  With 
repetitive activity there was an increase in pain, but no 
change in the range of motion due to pain, fatigue, weakens, 
lack of endurance, or incoordination.  Based on this 
evidence, the RO reduced the Veteran's disability rating.

A private medical opinion dated in December 2006 notes that 
the treating clinician was asked to address whether or not 
the patient will have worsening symptoms over time and 
whether he will require further medical care.  The treating 
clinician noted that it is his medical opinion that, with the 
1/2 inch leg length discrepancy and the 25 degree rotational 
discrepancy, it would be considered probable that he will 
develop increasing symptoms, predominately with the knee, but 
also potentially with the hip joint.  There is no reasonable 
medical probability they will improve over time.  
A March 2007 VA medical opinion from the Veteran's primary 
care provider notes that the Veteran has a number of medical 
problems related to the injury to his right femur.  The 
physician opined that these medical problems make the Veteran 
100 percent unemployable.  

A VA examination was conducted in February 2008.  It was 
noted that the Veteran is currently working as a contractor 
and going to school.  He plans to get a business degree and 
eventually a Master of Business Administration degree.  The 
Veteran reported chronic pain in his right hip that increases 
to 9 out of 10 with sitting, standing, and walking 
activities.  He is able to ambulate unaided and can walk one 
block or 5-10 minutes.  The Veteran also reported pain in his 
right thigh as well as his groin and hamstrings that increase 
to 9 out of 10 with activity, in terms of changing weather, 
stair climbing, and walking.  On examination the Veteran had 
an obvious limp of the right leg.  Neurologic examination of 
the lower extremities revealed deep tendon reflexes, knee 
jerks, and ankle jerks that were 2+ and equal.  Motor 
examination shows grade 4+ strength to the right hip and 
right knee of 5/5.  Examination of the right hip revealed 
flexion of 0 to 80 with pain in the buttock and trochanteric 
region, internal rotation of 10 degrees, external rotation of 
35 degrees, abduction of 20 degrees, and adduction of 10 
degrees.  All of these motions cause pain in the lateral and 
buttocks region of the hip.  The range of motion was not 
additionally limited by pain, weakness, fatigue, or lack of 
endurance following repetitive testing or flare up.  There is 
tenderness over the right hip over the lateral aspect, 
trochanteric region, and the buttocks region.  No 
instability.  Faber sign is positive.  Following medical 
imaging, the pertinent diagnosis of closed fracture, right 
femoral shaft, with thigh compartment syndrome, subsequent 
fasciotomy, residual sensory abnormalities of the right 
thigh, and right thigh pain and residual iliotibial band 
syndrome and limitation of motion of the right hip, was 
given.  

May 2008 VA treatment records note that the Veteran is status 
post intramedullary nailing, right subchanteric femoral 
fracture.  Physical examination revealed a well developed 
male in no acute stress.  He has good range of motion in his 
hips.  There is no rotation.  There is a slightly mild 
palpitation of tenderness over the right greater trochanter.  
It was noted that the possible removal of hardware was 
discussed with the Veteran.  
Diagnostic Code 5250 provides for rating the hip on the basis 
of ankylosis.  Favorable ankylosis of the hip in flexion at 
an angle between 20 and 40 degrees and slight adduction or 
abduction warrants a 60 percent rating.  Diagnostic Code 5254 
provides a 80 percent rating for flail joint of the hip.  The 
Veteran does not contend, nor does the medical evidence of 
record indicate, that his right femur disability has ever 
manifested ankylosis or flail joint.  Therefore, DCs 5250 and 
5254 are not for application.  See 38 C.F.R. § 4.71a.  

Diagnostic Code 5251 provides a 10 percent disability rating 
for limitation of extension of the thigh that is limited to 5 
degrees.  Diagnostic Code 5252 provides ratings based on 
limitation of flexion of the thigh.  A 10 percent disability 
rating is for flexion of the thigh that is limited to 45 
degrees, a 20 percent rating is for flexion limited to 30 
degrees, a 30 percent rating is for flexion limited to 20 
degrees, and a 40 percent rating is for flexion limited to 10 
degrees.  Diagnostic Code 5253 provides a 10 percent 
evaluation when there is limitation of abduction of the thigh 
such that the legs cannot be crossed or there is limitation 
of rotation such that it is not possible to toe out more than 
15 degrees.  A 20 percent rating requires limitation of 
abduction with motion lost beyond 10 degrees.  Id.  The 
medical, evidence of record, notably the December 2005 and 
February 2008 VA examination reports, does not indicate that 
the Veteran has a compensable degree of limitation of motion 
of his thigh.  Therefore, DCs 5251, 5252, and 5253 are not 
for application.  Id.  

DC 5255, the rating criteria under which the RO assigned a 30 
percent rating, provides that a 30 percent evaluation is 
assigned for malunion with marked knee or hip disability.  A 
60 percent evaluation is assigned for fracture of surgical 
neck with false joint or impairment with nonunion without 
loose motion and weightbearing preserved with aid of brace.  
An 80 percent evaluation is assigned for fracture of the 
shaft or anatomical neck with nonunion, with loose motion 
(spiral or oblique fracture).  There is no medical evidence 
of record indicating that the Veteran's right femur 
disability manifests a false joint or impairment with 
nonunion without or with loose motion.  Therefore a rating in 
excess of 30 percent is not warranted under DC 5255.   

The disabling effects of pain have been considered in 
evaluating the Veteran's service-connected right femur 
disability, as indicated in the above discussions.  See 
DeLuca, supra.  The Veteran's complaints of pain, and the 
examiner's observations of pain and painful motion, were 
considered in the level of impairment and loss of function 
attributed to his disability.  

Thus, a review of the record shows the RO applied the correct 
schedular criteria in assigning the 30 percent rating under 
38 C.F.R. § 4.71a DC 5255, based upon the medical evidence 
then of record, namely the report of the December 2005 VA 
examination.  When compared to the results of the previous, 
May 2003 examination, upon which the award of service 
connection and the 100 percent evaluation was based, the 
December 2005 findings represent a clear improvement in that 
the May 2003 examination shows that the Veteran was 
undergoing physical therapy related to his July 20, 2001 
surgery, and the December 2005 VA examination shows that the 
Veteran is working and his right femur disability had 
stabilized and warranted a 30 percent rating, but no more 
under 38 C.F.R. § 4.71a DC 5255.  

Furthermore, evidence received after the October 2006 rating 
decision also supports the RO's finding.  Although, the March 
2007 VA medical report contains an opinion that the Veteran 
is 100 percent unemployable, the facts of the case refute 
that opinion in that the subsequent February 2008 VA 
examination report and the Veteran's testimony at his DRO 
hearing reflect that the Veteran is, in fact, working and 
going to school.  In this regard, the evidence is against a 
finding that the Veteran is entitled to a TDIU rating or 
consideration of an extraschedular rating. 

The reduction from 100 percent to 30 percent for the service 
connected right femur disability was proper.  The 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and restoration of the 100 percent 
evaluation is not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Restoration of the reduction from 100 percent to 30 percent 
for status post open reduction internal fixation (ORIF), 
right femur fracture with residuals of leg length 
discrepancy, trochantric bursitis, iliotibial band syndrome 
and surgical scars (right femur disability) is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


